DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings were received on 12/27/2021.  These drawings are approved by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,624,324 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
a.	This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).  (Note:  For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.  A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a 
b.	The Examiner would like to inform the applicant that the Application No. listed on the Terminal Disclaimer is “16/8256,936” but that the proper Application No. should be changed to --16/825,936--.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,624,324. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent recites all limitations of the current application.  In this case, the only differences are that the parent patent recites a rear hook and an orientation for the body hook, whereas the current application does not.
Specification
The disclosure is objected to because of the following informalities:  
Page 4, line 32, the term “bearing wire” should be replaced with --axle-- since part 9 of the present invention has been referred to previously in the present specification as either "wire-like axle 9" or "axle 9".  
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:   
Claim 11, line 9, the phrase “turn freely” should be replaced with --freely articulate-- since the specification states at page 3, lines 10-11 that “a loop 7 to which a wire-like axle 9 is attached in a freely articulated manner” but it does not mention that the axle 9 may turn relative to the body;
Claim 11, line 21, the term “winglets-” should be deleted;
Claim 11, line 25, the term “a concave side” should be replaced with --concave sides-- and the term “the concave side” should be replaced with --the concave sides--;
Claim 11, line 29, the term “the widest part” should be replaced with --a widest part-- and the term “the front blade,” should be deleted since there is no front blade previously recited and it is believed that the front end of the front body which is wider than the rear end of the front body is being referred to at this instance;
Claim 11, line 31, the phrase “pulse from the winglets” should be replaced with --pulses from the winglets caused by rotational movement of the winglets-- since it is stated in 
Claim 11, line 33, the term “shaped geometry” should be replaced with --shape-- since it is stated at page 3, lines 26-27 of the specification that “The winglets are approximately shaped as quarter circles”;
Claim 11, line 39, the term --the-- should be inserted between “wherein” and “winglets”; and
Claim 11, line 44, the term “movable” should be replaced with --articulating-- for the same reasoning as the objection above at line 9 of claim 11.  
Appropriate correction is required.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA